                    Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 1 of 28



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

    THE CITY OF FITCHBURG,                       )
                                                 )
                             Plaintiff,          )
                                                 )
               v.                                )
                                                 )
    PURDUE PHARMA L.P.; PURDUE                   )   Civil Action No. ___________
    PHARMA INC.; THE PURDUE                      )   (Removal from: Superior Court in the
    FREDERICK COMPANY, INC.; TEVA                )   City of Woburn, Middlesex County,
    PHARMACEUTICALS USA, INC.;                   )   Commonwealth of Massachusetts)
    CEPHALON, INC.; JOHNSON &                    )
    JOHNSON; JANSSEN                             )
    PHARMACEUTICALS, INC.; ORTHO-                )
    MCNEIL-JANSSEN                               )
    PHARMACEUTICALS, INC. N/K/A                  )
    JANSSEN PHARMACEUTICALS, INC.;               )
    JANSSEN PHARMACEUTICA, INC.                  )
    N/K/A JANSSEN PHARMACEUTICALS,               )
    INC.; ENDO PHARMACEUTICALS,                  )
    INC.; ALLERGAN PLC F/K/A ACTAVIS             )
    PLC; ACTAVIS, INC. F/K/A WATSON              )
    PHARMACEUTICALS, INC.; WATSON                )
    LABORATORIES, INC.; ACTAVIS LLC;             )
    ACTAVIS PHARMA, INC. F/K/A                   )
    WATSON PHARMA, INC.; ENDO                    )
    HEALTH SOLUTIONS INC.; INSYS                 )
    THERAPEUTICS, INC.;                          )
    MALLINCKRODT LLC;                            )
    MCKESSON CORPORATION;                        )
    CARDINAL HEALTH INC.;                        )
    AMERISOURCEBERGEN                            )
    CORPORATION; CVS HEALTH                      )
    CORPORATION; RITE-AID OF                     )
    MARYLAND, INC.; WALGREENS                    )
    BOOTS ALLIANCE, INC.; WALMART                )
    INC.; DR. FATHALLA MASHALI AND               )
    DOE DEFENDANTS                               )
                                                 )
                             Defendants.         )
                                                 )
                                                 )
                                                 )




{W7024582.1}
                Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 2 of 28



                                    NOTICE OF REMOVAL

           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant AmerisourceBergen Drug Corporation (“ABDC”)1 has removed the above-captioned

action from the Superior Court, Middlesex County, Commonwealth of Massachusetts, to the

United States District Court for the District of Massachusetts. As grounds for removal, ABDC

states:

I.         NATURE OF REMOVED ACTION

           1.    On August 21, 2018, the City of Fitchburg, Massachusetts (“Plaintiff”) filed City

of Fitchburg v. Purdue Pharma L.P., et al., in the Superior Court Department, Middlesex

County, Commonwealth of Massachusetts. The court assigned the case Civil Action No. 18-

2413.

           2.    The Complaint asserts claims against four groups of Defendants.

           3.    The first group of defendants consists of Purdue Pharma L.P.; Purdue Pharma

Inc.; The Purdue Frederick Company, Inc.;2 Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;

Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen

Pharmaceuticals,      Inc.;   Ortho-McNeil-Janssen     Pharmaceuticals,    Inc.    n/k/a   Janssen

Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Allergan plc f/k/a

Actavis plc; Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis


1
  The Complaint names AmerisourceBergen Corporation (“ABC”). By filing this notice of
removal, ABC does not concede that it is a proper party to this action, and it is not. ABC is not a
wholesale distributor of prescription medications; that is ABDC. The allegations of the
Complaint are directed toward distributors. Accordingly, hereafter, ABDC will be referenced as
the responding entity.
2
  Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company Inc. have not
been served and, by joining this notice, do not waive, and expressly reserve, all defenses,
including as to improper service and personal jurisdiction.


{W7024582.1}                                    -2-
                Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 3 of 28



LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics, Inc.; and

Mallinckrodt LLC (collectively, “Manufacturer Defendants”).

           4.    The second group of defendants consists of McKesson Corporation; Cardinal

Health Inc.; and AmerisourceBergen Corporation (collectively, “Distributor Defendants”).

           5.    The third group of defendants consists of CVS Health Corporation; Rite Aid of

Maryland, Inc.; Walgreens Boots Alliance, Inc.; and Walmart Inc. (collectively, “Retail

Pharmacy Defendants”).

           6.    The fourth and final group of defendants consists of Dr. Fathalla Mashali (the

“Individual Defendant”).3

           7.    With respect to the Distributor Defendants, Plaintiff complains of over-

distribution of prescription opioids into Massachusetts and alleges that the Distributor

Defendants “played an integral role in the chain of opioids being distributed throughout

Fitchburg.” Compl. ¶ 145.

           8.    The Complaint asserts six counts against Defendants: public nuisance (Count I);

fraud (Count II); unjust enrichment (Count III); negligence (Count IV); negligence per se (Count

V); conspiracy (Count VI); and aiding and abetting (Count VII). Id. ¶¶ 1483-1561, Prayer for

Relief.

           9.    Although Plaintiff’s claims purportedly sound in state law, id. ¶¶ 90, 1483-1561,

Plaintiff pleads, among other things, that Distributor Defendants had “a duty to monitor, detect,

investigate, refuse to fill, and report suspicious orders of prescription opioids,” id. ¶ 1355, that

Distributor Defendants “were on notice that there was an alarming and suspicious rise in

manufacturing and distributing opioids to retailers within Fitchburg,” id. ¶ 1362, and that

3
 The Complaint also purports to state claims against unknown Defendants, described as “Doe
Defendants.”


{W7024582.1}                                    -3-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 4 of 28



“[m]any of these orders should have been stopped, or at the very least, investigated as potential

suspicious orders.” Id. ¶ 1386.

           10.    Because the duties governing reporting and shipping “suspicious” opioid orders

arise from the federal Controlled Substances Act (“CSA”) and its implementing regulations,

Plaintiff pleads that alleged violations of federal law form the basis for its claims.

           11.    On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

formed a multidistrict litigation (“MDL”) and transferred opioid-related actions to Judge Dan

Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407.               See In re Nat’l

Prescription Opiate Litig., MDL No. 2804 (Dec. 5, 2017), ECF No. 328. More than a thousand

opioid-related actions are pending in the MDL, including more than 100 actions originally filed

in this District.4

           12.    ABDC intends to tag this case immediately for transfer to the MDL.

           13.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served on ABDC in the state court action are attached hereto as Exhibit A.

II.        TIMELINESS OF REMOVAL

           14.    ABDC received service of the Complaint on November 16, 2018.

           15.    ABDC has not responded to the Complaint in state or federal court. (Plaintiff and

ABDC stipulated to a response deadline of February 4, 2019.)

           16.    In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed

within 30 days of service of Plaintiff’s Complaint. See Murphy Bros., Inc. v. Michetti Pipe




4
  See, e.g., JPML Dkt. No. 2060 (CTO-46) (transferring 6 cases from D. Mass. to MDL); JPML
Dkt. No. 2025 (CTO-45) (transferring 17 cases from D. Mass. to MDL); JPML Dkt. No. 1894
(CTO-42) (transferring 11 cases from D. Mass. to MDL).


{W7024582.1}                                     -4-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 5 of 28



Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon service

of summons and complaint).

           17.    “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.”             28 U.S.C.

§ 1446(b)(2)(C).

III.       PROPRIETY OF VENUE

           18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the

Superior Court Department, Middlesex County, Commonwealth of Massachusetts, where the

state court action was pending prior to removal, is a state court within this federal district and

division.

IV.        BASIS OF REMOVAL

           19.    Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1441 because Plaintiff’s

claims present a substantial federal question under the CSA, 21 U.S.C. §§ 801, et seq.5



5
  A defendant need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C.
§ 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941), and its antecedents, that federal jurisdictional statutes must be strictly construed
against any recognition of federal subject matter jurisdiction, with every presumption indulged in
favor of remand. Id. at 697-98 (“[W]hatever apparent force this argument [of strict construction
against removal] might have claimed when Shamrock was handed down has been qualified by
later statutory development. . . . Since 1948, therefore, there has been no question that
whenever the subject matter of an action qualifies it for removal, the burden is on a plaintiff to
find an express exception.” (emphasis added)); see also Exxon Mobil Corp. v Allapattah Servs.,
Inc., 545 U.S. 546, 558 (2005) (construing 1990 enactment of 28 U.S.C. § 1367, authorizing
supplemental federal subject matter jurisdiction, and holding: “We must not give jurisdictional
statutes a more expansive interpretation than their text warrants; but it is just as important not to
adopt an artificial construction that is narrower than what the text provides . . . Ordinary
principles of statutory construction apply.” (citation omitted)).


{W7024582.1}                                      -5-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 6 of 28



           20.    The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

           21.    “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed by

the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535

U.S. 826, 830, 839 (2002). The artful pleading doctrine, however, “empowers courts to look

beneath the face of the complaint to divine the underlying nature of a claim, to determine

whether the plaintiff has sought to defeat removal by asserting a federal claim under state-law

colors.” BIW Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers of Am., 132

F.3d 824, 831 (1st Cir. 1997); see also Lopez-Munoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st

Cir. 2014) (“[T]he artful pleading doctrine allows a federal court to peer beneath the local-law

veneer of a plaintiff's complaint in order to glean the true nature of the claims presented.”). “In

other words, a plaintiff may not, by the expedient of artful pleading, defeat a defendant’s

legitimate right to a federal forum.” BIW Deceived, 132 F.3d at 831.

           22.    Even when state law creates the causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a right under

state law necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm. Inc. v.

Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see Gully v. First Nat’l Bank, 299

U.S. 109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity created by the

Constitution or laws of the United States must be an element, and an essential one, of the

plaintiff’s cause of action.”).




More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of
state court jurisdiction, given the longstanding and explicit grant of federal question jurisdiction
in 28 U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets and citations omitted).


{W7024582.1}                                       -6-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 7 of 28



           23.    “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 315 (2005). “Where all four of these requirements are met . . . jurisdiction is

proper because there is a ‘serious federal interest in claiming the advantages thought to be

inherent in a federal forum,’ which can be vindicated without disrupting Congress’s intended

division of labor between state and federal courts.” Gunn, 568 U.S. at 258; see also One & Ken

Valley Hous. Grp. v. Maine State Hous. Auth., 716 F.3d 218, 224 (1st Cir. 2013) (federal

jurisdiction is proper “where a state-law claim necessarily raises a stated federal issue, actually

disputed and substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities” (citation and

alteration omitted)); Rhode Island Fishermen's All., Inc. v. Rhode Island Dep't Of Envtl. Mgmt.,

585 F.3d 42, 48 (1st Cir. 2009) (“To satisfy the rule, the plaintiff's well-pleaded complaint must

exhibit, within its four corners, either an explicit federal cause of action or a state-law cause of

action that contains an embedded question of federal law that is both substantial and disputed.”).

           24.    As set forth below, this case meets all four requirements.6

           25.    Although Plaintiff ostensibly pleads its theories of recovery against Distributor

Defendants as state law claims, it bases the underlying theory of liability on ABDC’s alleged

violations of federal law or alleged duties arising out of federal law, specifically the CSA, i.e.,

that a portion of its otherwise lawful shipments of prescription opioids were unlawful because

6
  The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the
merits of the case and has no bearing on the strength of Plaintiff’s underlying claims. See Gunn
v. Minton, 568 U.S. 251, 260 (2013) (“The substantiality inquiry under Grable looks . . . to the
importance of the issue to the federal system as a whole.”).


{W7024582.1}                                       -7-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 8 of 28



they were shipped in fulfillment of suspicious orders that ABDC allegedly had a duty to identify,

report, and then not ship.

           26.    The source of the asserted legal duty to monitor and report suspicious orders of

controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations.

See 21 C.F.R. § 1301.75(b) (duty to monitor and report suspicious orders of controlled

substances). The Complaint makes this clear on its face. See Compl. ¶ 1353 (stating that

“[o]pioids are categorized as ‘Schedule II’ [drugs] because they have a ‘high potential for abuse’

and the potential to cause ‘severe psychic or physical dependence,’” quoting provisions of the

CSA; id. ¶ 178 (“opioids have been regulated at the federal level as controlled substances by the

U.S. Drug Enforcement Administration (‘DEA’) since 1970,” when Congress enacted the CSA);

id. ¶ 1357 (discussing responsibilities of wholesale drug distributors to design and operate a

system to disclose suspicious orders of controlled substances under 21 C.F.R. § 1301.74(b)); id.

¶ 1364 (discussing briefings provided to the Defendant Distributors by the DEA); id. ¶¶ 1367-69

(discussing “statutory and regulatory duties” to report suspicious orders to the DEA).

           27.    The source of the asserted legal duty to suspend shipments of suspicious orders is

21 U.S.C. § 823(b) and (e), as interpreted by the DEA, a division of the United States

Department of Justice. Specifically, DEA interprets the public interest factors for registering

distributors under the CSA, 21 U.S.C. § 823(b) and (e), to impose a responsibility on distributors

to exercise due diligence to avoid filling suspicious orders that might be diverted to unlawful

uses. See Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206, 212-13 (D.C. Cir. 2017)

(citing In re Southwood Pharm., Inc., Revocation of Registration, 72 Fed. Reg. 36,487, 36,501,

2007 WL 1886484 (Drug Enf’t Admin. July 3, 2007), as source of DEA’s “Shipping




{W7024582.1}                                      -8-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 9 of 28



Requirement”). Again, Plaintiff’s Complaint makes this clear on its face. See Compl. ¶ 1356

(citing 21 U.S.C. § 823).

           28.    Plaintiff’s theories of liability against ABDC and other Distributor Defendants, as

pled in the Complaint, are predicated on allegations that ABDC and Distributor Defendants

breached alleged duties under the CSA to implement effective controls to detect and report

“suspicious” pharmacy orders for prescription opioids and—crucial to Plaintiff’s claims—to

refuse to ship such orders to Massachusetts pharmacies.

           29.    Specifically, Plaintiff pleads that ABDC and the other Distributor Defendants

violated federal law with, among others, the following allegations:

                  a.     “The Distributor Defendants had a duty to notice suspicious or alarming

                         orders of opioid pharmaceuticals and to report suspicious orders to the

                         proper authorities and governing bodies including the Massachusetts State

                         Board of Pharmacy.” Compl. ¶ 1370.

                  b.     “The Distributor Defendants have displayed a continuing pattern of failing

                         to submit suspicious order reports.” Id. ¶ 1384.

                  c.     “Despite the charges, fines, and penalties brought against the Distributor

                         Defendants in the past [by the DEA], they continued to fail to report

                         suspicious orders or prevent the flow of prescription opioids, including

                         into Fitchburg.” Id. ¶ 1402.

                  d.     “Many of these orders should have been stopped, or at the very least,

                         investigated as potential suspicious orders.” Id. ¶ 1386.

                  e.     “[A] distributor, in addition to reporting suspicious orders, has a ‘statutory

                         responsibility to exercise due diligence to avoid filling suspicious orders




{W7024582.1}                                      -9-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 10 of 28



                          that might be diverted into other than legitimate medical, scientific, and

                          industrial channels.’” Id. ¶ 1356 (quoting 2006 letter from DEA).

           30.     Plaintiff does not identify Massachusetts authority to serve as the basis of its

claims against the Distributor Defendants, though it purports to do so. See Compl. ¶¶ 1358-59.

The only authority it cites, Mass. Gen. Laws ch. 94C, §§ 7, 12, does not require wholesale

pharmaceutical distributors to identify and report suspicious orders of controlled substances to a

Massachusetts government official or entity, nor does it require wholesale pharmaceutical

distributors to “stop,” “prevent,” or “avoid filling” suspicious orders of controlled substances

from registered pharmacies. Instead, the Massachusetts law that Plaintiff cites—specifically,

Mass. Gen. Laws ch. 94C, §§ 7, 12—simply establishes registration requirements and requires

only that wholesale distributors comply with federal laws and regulations governing the

distribution of controlled substances. Thus, the only conceivable basis for the duties on which

Plaintiff’s claims rest (i.e., the duties to report and halt suspicious orders for prescription opioids)

is the CSA and DEA regulations. Plaintiff therefore has pleaded federal questions merely

dressed up as state law claims.

           31.     Under the artful pleading doctrine, Plaintiff may not escape federal jurisdiction

merely by omitting citations to the federal statutes and regulations that serve as the exclusive

basis for Plaintiff’s claims. See Narragansett Indian Tribe Of Rhode Island v. Rhode Island, 407

F.3d 450, 455 n.2 (1st Cir. 2005) (“The ‘artful pleading rule’ bars a plaintiff from concealing a

necessary federal question by omitting it from the complaint.”); cf. Cavallaro v. UMass Mem’l

Healthcare, Inc., 678 F.3d 1, 5 (1st Cir. 2012) (“The interrelationship of the state claims and a

[collective bargaining agreement governed by federal law] cannot be avoided merely by refusing

to identify the [agreement] in the complaint and citing the well pleaded complaint rule.”).




{W7024582.1}                                      -10-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 11 of 28



           32.     The federal question presented by Plaintiff’s claims therefore is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

           33.     First, Plaintiff’s state law claims “necessarily raise” a federal question because

“their asserted right to relief under state law requires resolution of a federal question.” Rhode

Island Fishermen’s All., 585 F.3d at 49; see also PNC Bank, N.A. v. PPL Elec. Util. Corp., 189

F. App’x 101, 104 n.3 (3d Cir. 2006) (federal question necessarily raised where “the right to

relief depends upon the construction or application of federal law.” (citation omitted)); see also

N. Carolina by & through N. Carolina Dep’t of Admin. v. Alcoa Power Generating, Inc., 853

F.3d 140, 146 (4th Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where the

vindication of a right under state law necessarily turns on some construction of federal law,’ the

claim arises under federal law and thus supports federal question jurisdiction under 28 U.S.C.

§ 1331.” (alteration omitted)); Virgin Islands Hous. Auth. v. Coastal Gen. Constr. Servs. Corp.,

27 F.3d 911, 916 (3d Cir. 1994) (“[A]n action under 28 U.S.C. § 1331(a) arises only if the

complaint seeks a remedy expressly granted by federal law or if the action requires construction

of a federal statute, or at least a distinctive policy of a federal statute requires the application of

federal legal principles” (emphasis added)).

           34.     As pled, Plaintiff’s claims against ABDC and the other Distributor Defendants

require Plaintiff to establish that Distributor Defendants breached duties arising solely under

federal law, by failing to stop shipments of otherwise lawful orders of controlled substances into

Massachusetts.

           35.     For example, in pleading negligence, Plaintiff alleges that Defendants “have a

duty to exercise reasonable care in the distribution of opioids,” and that Distributor Defendants




{W7024582.1}                                      -11-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 12 of 28



“breached this duty by failing to take any action to prevent or reduce the distribution of opioids.”

Compl. ¶¶ 1504-05 (Count IV). As noted, however, the alleged duty to prevent or halt shipments

of suspicious orders arises solely under the federal CSA, and not under state law. “Thus, it is not

logically possible for [Plaintiff] to prevail on this cause of action without affirmatively

answering the embedded question of whether federal law” required Distributor Defendants to

report and halt shipments of suspicious orders for prescription opioids under the circumstances.

Rhode Island Fishermen’s All., 585 F.3d at 49. “That is enough to make out a federal question.”

Id.

           36.     While plaintiffs are masters of their complaints, and they “may avoid federal

jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v. Williams, 482 U.S. 386, at

392 (1987) (emphasis added), Plaintiff here alleges violations of federal duties as the basis for its

state-law claims.7 Although Plaintiff refers in passing to “state law” that it claims gives rise to

the same duties, see Compl. ¶¶ 1358, 1376, it nowhere identifies any specific provision of state

law that creates a duty for wholesale distributors of controlled substances to report or refuse to

fill suspicious orders for prescription opioids. Tellingly, Plaintiff cites extensively to DEA


7
  Furthermore, it is not necessary for federal jurisdiction that ABDC establish that all of
Plaintiff’s counts against it raise a federal question. Even if Plaintiff could prove one or more of
those counts without establishing a violation of federal law, this Court still has federal-question
jurisdiction: “Nothing in the jurisdictional statutes suggests that the presence of related state law
claims somehow alters the fact that [the] complaints, by virtue of their federal claims, were ‘civil
actions’ within the federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l College of
Surgeons, 522 U.S. 156, 166 (1997).
Because the Court has original jurisdiction over at least one count here, it has supplemental
jurisdiction over Plaintiff’s remaining counts against ABDC and the other Distributor
Defendants, which are so related that they “form part of the same case or controversy.” 28
U.S.C. § 1367(a); see also Rhode Island Fishermen’s All. 585 F.3d at 48 (“[I]f the district court
had original jurisdiction over any one of these causes of action, then it had supplemental
jurisdiction over the rest.”).




{W7024582.1}                                    -12-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 13 of 28



letters and briefings that establish a duty to report suspicious orders and prevent opioid diversion,

id. ¶¶ 1363-68, but fails to cite any analogous state law provisions establishing that duty.

           37.     In sum, the Complaint necessarily raises a federal issue—namely, whether

Distributor Defendants violated the CSA—as well as questions regarding the scope of duties

arising under the CSA.

           38.     Second, this federal issue is “actually disputed” because the parties disagree as to

the existence and scope of alleged duties arising under the CSA and whether Distributor

Defendants violated their duties that, as Plaintiff pleads them, arise only under the CSA. Indeed,

this federal issue is the “central point of dispute.” Gunn, 568 U.S. at 259.

           39.     Third, the federal issue presented by Plaintiff’s claims is “substantial.” “The

substantiality inquiry under Grable looks . . . to the importance of the issue to the federal system

as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess whether the

federal government has a “strong interest” in the federal issue at stake and whether allowing state

courts to resolve the issue will “undermine the development of a uniform body of [federal] law.”

Id. at 260-62 (citation omitted); Municipality of Mayaguez v. Corporacion Para el Desarrollo

del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (“[A] federal issue may also be substantial where

the resolution of the issue has ‘broader significance ... for the Federal Government.’” (quoting

Gunn, 568 U.S. at 260)). As the Supreme Court explained in Grable, “[t]he doctrine captures the

commonsense notion that a federal court ought to be able to hear claims recognized under state

law that nonetheless turn on substantial questions of federal law, and thus justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.” 545

U.S. at 312.




{W7024582.1}                                       -13-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 14 of 28



           40.     Plaintiff’s theories of Distributor Defendants’ liability necessarily require that a

court determine the existence and scope of Distributor Defendants’ obligations under federal law

because regulation of controlled substances is first and foremost federal regulation. Compl.

¶¶ 1353-57 (discussing federal regulation of controlled substances). Indeed, Congress designed

the CSA with the intent of reducing illegal diversion of controlled substances, “while at the same

time providing the legitimate drug industry with a unified approach to narcotic and dangerous

drug control.”       H.R. Rep. No. 1444, 91st Cong. (2nd Sess. 1970), as reprinted in 1970

U.S.C.C.A.N. 4566, 4571-72.

           41.     Plaintiff’s theories of Distributor Defendants’ liability thus “involve aspects of the

complex federal regulatory scheme applicable to” the national prescription drug supply chain,

Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are “sufficiently

significant to the development of a uniform body of [controlled substances] regulation to satisfy

the requirement of importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v.

UBS Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014).                The CSA itself notes that “illegal

importation, manufacture, distribution, and possession and improper use of controlled substances

have a substantial and detrimental effect on the health and general welfare of the American

people” and that “[f]ederal control of the intrastate incidents of the traffic in controlled

substances is essential to the effective control of the interstate incidents of such traffic.” 21

U.S.C. § 801. Furthermore, “minimizing uncertainty over” reporting obligations under the CSA

“fully justifies resort to the experience, solicitude, and hope of uniformity that a federal forum

offers on federal issues.” New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d

308, 317-18 (2d Cir. 2016); see also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state law claim

“raises a substantial federal question—the interpretation of” a federal statute “over which the




{W7024582.1}                                        -14-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 15 of 28



District Court properly exercised removal jurisdiction”); Rhode Island Fishermen’s All., 585

F.3d at 51 (“[T]here is a substantial federal interest in ensuring that actions taken in pursuance of

[federal regulatory programs] receive the uniformity of interpretation that a federal forum

offers.”). Thus, “[g]iven that . . . the plaintiffs’ claims turn on the interpretation of the federal

regulations governing” the distribution of controlled substances “and the importance of those

regulations to the Congressional scheme, this case plainly falls within the narrow swath of cases

described in Grable.” Anversa v. Partners Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir.

2016).

           42.     Plaintiff’s attempt to enforce the CSA raises a substantial federal question even

though the CSA does not provide for a private right of action. In 2005, in Grable, the Supreme

Court held that lack of a federal cause of action does not foreclose federal-question jurisdiction.

The Court stated that applying Merrell Dow too narrowly would both “overturn[ ] decades of

precedent,” and “convert[ ] a federal cause of action from a sufficient condition for federal-

question jurisdiction into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt.

Hood Cable Reg. Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-*5 (D. Or. May 2,

2017) (state law claims based on violations of Cable Communications Policy Act raise

substantial federal questions and satisfy Grable even though no private right of action exists

under the Act).

           43.     Removal is particularly appropriate here because Plaintiff’s action is but one of

more than a thousand similar actions nationwide pending in the MDL in the Northern District of

Ohio. Indeed, Plaintiff itself repeatedly characterizes its allegations as the local manifestations




{W7024582.1}                                      -15-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 16 of 28



of a national problem. See, e.g., Compl. ¶¶ 68, 70, 77, 91. The MDL judge, Judge Polster, is

attempting to achieve a national solution to this nationwide problem.8

           44.     Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

distributors, and litigating this case in a state court runs the risk of the state court applying

federal requirements inconsistently with the manner in which the federal agency tasked with

enforcing the CSA—the DEA—applies them. Federal jurisdiction is therefore “consistent with

congressional judgment about the sound division of labor between state and federal courts

governing the application of § 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.3.

           45.     In summary, removal of this action is appropriate because Plaintiff’s “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and

state judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., PNC Bank, N.A. 189 F.

App’x at 104 n.3 (state law claim based on violation of Internal Revenue Code “gives rise to

federal-question jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315–18

(state law claims based on defendant’s alleged violation of Internal Revenue Code satisfy

Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims premised on violations of

Exchange Act “necessarily raise disputed issues of federal law of significant interest to the

federal system as a whole”); Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012)

(“Although plaintiffs could lose their conversion claim without the court reaching the federal

8
  Less than two months after the MDL was created, Judge Polster convened the first day-long
settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and
representatives of the DEA and FDA.


{W7024582.1}                                       -16-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 17 of 28



question, it seems that they cannot win unless the court answers that question. Thus, plaintiffs’

‘right to relief necessarily depends on resolution of a substantial question of federal law.’”)

(citation omitted); Broder, 418 F.3d at 196 (state law claims premised on cable provider’s

alleged violations of Communication Act’s uniform rate requirement satisfy “Grable test for

federal-question removal jurisdiction”); Ranck, No. 3:16-cv-02409-AA, 2017 WL 1752954, at

*5 (state law claims based on violations of Cable Communications Policy Act satisfy Grable).

           46.     To the extent that the Court determines that some, but not all, of Plaintiff’s claims

state a substantial federal question, the Court can evaluate whether to retain the non-federal

claims against the Manufacturer Defendants, Distributor Defendants, Retail Pharmacy

Defendants, and Individual Defendants under the doctrine of supplemental jurisdiction, 28

U.S.C. § 1367(a).

V.         OTHER REMOVAL ISSUES

           47.     Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly joined

and served must join or consent to removal.

           48.     The following Defendants have been served in this action and consent to

removal, as indicated by their counsel’s signatures below: Teva Pharmaceuticals USA, Inc.;

Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Endo Pharmaceuticals Inc.; Endo Health Solutions Inc.; Watson

Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys

Therapeutics, Inc.; Mallinckrodt LLC; McKesson Corporation; Cardinal Health, Inc.;

AmerisourceBergen Corporation; CVS Health Corporation; Rite Aid of Maryland, Inc.;

Walgreens Boots Alliance, Inc.; and Walmart, Inc.




{W7024582.1}                                       -17-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 18 of 28



           49.     The following Defendants have not been properly served, and thus their consent

to removal is not required: Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick

Company, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.

Nevertheless, they consent to removal.

           50.     The Individual Defendant, Dr. Fathalla Mashali, is presently incarcerated in

federal prison. It is not known whether he has been properly served and thus whether his consent

to removal is necessary. Nevertheless, Dr. Mashali furnished written consent to removal via

email to counsel for ABDC on December 2, 2018, a true and accurate copy of which is attached

to the accompanying Declaration of Mark B. Rosen, dated December 14, 2018.

           51.     Regarding the unidentified Defendants, Does 1 – 50, “the general rule that all

defendants must join in a notice of removal may be disregarded where, as here, the non-joining

defendants are unknown.” Green v. America Online (AOL), 318 F.3d 465, 470 (3d Cir. 2003)

(citation omitted); see, e.g., Parks v. Town of Leicester, Civ. No. 10–30120–FDS, 2012 WL

2088926, *3 (D. Mass. June 7, 2012) (action involving multiple defendants including unknown

“John Doe,” removed on original jurisdiction grounds).

           52.     By filing this Notice of Removal, ABDC and the consenting Defendants expressly

reserve, and do not waive, any and all defenses that may be available to them, including those

related to personal jurisdiction and service of process. If any question arises as to propriety of

removal to this Court, ABDC requests the opportunity to present a brief and oral argument in

support of its position that this case has been properly removed.

           53.     Pursuant to 28 U.S.C. § 1446(d), ABDC will promptly file a copy of this Notice

of Removal with the clerk of the state court where the lawsuit has been pending and serve notice

of the filing of this Notice of Removal on Plaintiff.




{W7024582.1}                                    -18-
                 Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 19 of 28



           54.     ABDC reserves the right to amend or supplement this Notice.

           WHEREFORE, ABDC removes this action, pending in the Superior Court Department,

Commonwealth of Massachusetts, Civil Action No. 18-2413, to this Court.



DATED: December 14, 2018                            /s/ Mark B. Rosen
                                                    Mark B. Rosen (BBO # 669619)
                                                    Joshua D. Dunlap (BBO # 672312)
                                                    PIERCE ATWOOD LLP
                                                    100 Summer Street
                                                    22nd Floor
                                                    Boston, MA 02110
                                                    Tel.: (617) 488-8100
                                                    Fax: (617) 824-2020
                                                    mrosen@pierceatwood.com

                                                    Counsel for AmerisourceBergen Corporation
                                                    and AmerisourceBergen Drug Corporation




{W7024582.1}                                     -19-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 20 of 28



                               CONSENTS TO REMOVAL

                                             /s/ Timothy C. Blank
                                             Timothy C. Blank (BBO # 548670)
                                             Jon Olsson (BBO # 698783)
                                             DECHERT LLP
                                             One International Place
                                             100 Oliver Street, 40th Floor
                                             Boston, MA 02110
                                             (617) 728-7100
                                             timothy.blank@dechert.com
                                             jon.olsson@dechert.com

                                             Sheila L. Birnbaum*
                                             Mark S. Cheffo*
                                             DECHERT LLP
                                             Three Bryant Park
                                             1095 Avenue of the Americas
                                             New York, NY 10036
                                             (212) 698-3500
                                             Sheila.Birnbaum@dechert.com
                                             Mark.Cheffo@dechert.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Purdue Pharma L.P.; Purdue
                                             Pharma Inc.; and The Purdue Frederick
                                             Company Inc.




{W7024582.1}                              -20-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 21 of 28



                                             /s/ Jeff Goldman
                                             Jeff Goldman, Bar No. (660870)
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Federal Street
                                             Boston, MA 02110-1776
                                             Telephone: 617.341.7700
                                             jeff.goldman@morganlewis.com

                                             Steven A. Reed*
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1701 Market Street
                                             Philadelphia, PA 19103
                                             Telephone: 215.963.5000
                                             steven.reed@morganlewis.com

                                             Stacey Anne Mahoney*
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             101 Park Avenue
                                             New York, NY 10178-0060
                                             Telephone: 212.309.6000
                                             stacey.mahoney@morganlewis.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Teva Pharmaceuticals USA, Inc.;
                                             Cephalon, Inc.; Watson Laboratories, Inc.;
                                             Actavis LLC; and Actavis Pharma, Inc. f/k/a
                                             Watson Pharma, Inc.




{W7024582.1}                              -21-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 22 of 28



                                             /s/ Charles C. Lifland
                                             Charles C. Lifland*
                                             O’MELVENY & MYERS LLP
                                             400 S. Hope Street
                                             Los Angeles, CA 90071
                                             Telephone: (213) 430-6000
                                             clifland@omm.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Johnson & Johnson; Janssen
                                             Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
                                             Pharmaceuticals, Inc. n/k/a Janssen
                                             Pharmaceuticals, Inc.; and Janssen
                                             Pharmaceutica, Inc. n/k/a Janssen
                                             Pharmaceuticals, Inc.


                                             /s/ Gwyn Williams
                                             Gwyn Williams
                                             Allison Lukas Turner
                                             LATHAM & WATKINS LLP
                                             200 Clarendon Street
                                             Boston, MA 02116
                                             Tel: (617) 880-4500
                                             gwyn.williams@lw.com
                                             allison.turner@lw.com

                                             Counsel for Endo Pharmaceuticals Inc. and
                                             Endo Health Solutions Inc.




{W7024582.1}                              -22-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 23 of 28



                                             /s/ Deborah E. Barnard
                                             Deborah E. Barnard (BBO#550654)
                                             HOLLAND & KNIGHT LLP
                                             10 St. James Avenue
                                             11th Floor
                                             Boston, MA 02116
                                             (617) 523-2700
                                             deborah.barnard@hklaw.com

                                             J. Matthew Donohue*
                                             Joseph L. Franco*
                                             Heidi A. Nadel (BBO#641617)
                                             HOLLAND & KNIGHT LLP
                                             2300 U.S. Bancorp Tower
                                             111 S.W. Fifth Avenue
                                             Portland, OR 97204
                                             (503) 243-2300
                                             matt.donohue@hklaw.com
                                             joe.franco@hklaw.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Insys Therapeutics, Inc.


                                             /s/ Brien T. O’Connor
                                             Brien T. O’Connor (BBO #546767)
                                             Andrew J. O’Connor (BBO #672960)
                                             ROPES & GRAY LLP
                                             Prudential Tower, 800 Boylston Street
                                             Boston, MA 02199-3600
                                             Telephone: (617) 235-4650
                                             Brien.O’Connor@ropesgray.com
                                             Andrew.O’Connor@ropesgray.com

                                             Counsel for Mallinckrodt LLC




{W7024582.1}                              -23-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 24 of 28



                                             /s/ Geoffrey E. Hobart
                                             Geoffrey E. Hobart (BBO #547499)
                                             COVINGTON & BURLING LLP
                                             OneCity Center
                                             850 Tenth Street, NW
                                             Washington, DC 20001-4956
                                             Tel.: (202) 662-6000
                                             ghobart@cov.com

                                             Counsel for McKesson Corporation


                                             /s/ Alison M. Newman
                                             Alison M. Newman (BBO # 693953)
                                             WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, N.W.
                                             Washington, DC 20005
                                             Tel.: (202) 434-5354
                                             anewman@wc.com

                                             Counsel for Cardinal Health Inc.




{W7024582.1}                              -24-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 25 of 28



                                             /s/ Eric R. Delinsky
                                             Eric R. Delinsky*
                                             Alexandra W. Miller*
                                             Zuckerman Spaeder LLP
                                             1800 M Street, NW, Suite 1800
                                             Washington, D.C. 20036
                                             Tel.: (202) 778–1800
                                             Fax: (202) 822-8106
                                             edelinsky@zuckerman.com
                                             smiller@zuckerman.com

                                             Conor B. O’Croinin*
                                             ZUCKERMAN SPAEDER LLP
                                             100 East Pratt Street, Suite 2440
                                             Baltimore, Maryland 21202-1031
                                             Tel: (410) 949-1160
                                             Fax: (410) 659-0436
                                             cocroinin@zuckerman.com

                                             *denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Defendant CVS Health
                                             Corporation




{W7024582.1}                              -25-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 26 of 28



                                             /s/ Caitlin M. Snydacker
                                             Caitlin M. Snydacker, Bar No. 681526
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Federal Street
                                             Boston, MA 02110-1726
                                             Telephone:      +1.617.341.7700
                                             Facsimile:      +1.617.341.7701
                                             caitlin.snydacker@morganlewis.com

                                             Kelly A. Moore*
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             101 Park Avenue
                                             New York, NY 10178-0060
                                             Telephone: (212) 309-6612
                                             kelly.moore@morganlewis.com

                                             Elisa P. McEnroe*
                                             Coleen M. Meehan*
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1701 Market Street
                                             Philadelphia, PA 19103-2921
                                             Telephone: (215) 963-5917
                                             elisa.mcenroe@morganlewis.com
                                             coleen.meehan@morganlewis.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Rite Aid of Maryland, Inc.




{W7024582.1}                              -26-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 27 of 28



                                             /s/ Ronald W. Dunbar, Jr.
                                             Ronald W. Dunbar, Jr. (BBO #567023)
                                             Dunbar Goloboy LLP
                                             197 Portland Street, 5th Floor
                                             Boston, MA 02114
                                             617.244.3550
                                             dunbar@dunbarlawpc.com

                                             Kaspar Stoffelmayr*
                                             BARTLIT BECK LLP
                                             54 West Hubbard St.
                                             Chicago, Illinois 60654
                                             (312) 494-4400
                                             kaspar.stoffelmayr@bartlitbeck.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Walgreens Boots Alliance, Inc.


                                             /s/ Christopher J. Markham
                                             Christopher J. Markham, Bar No. 692315
                                             JONES DAY
                                             100 High Street, 21st Floor
                                             Boston, Massachusetts 02110
                                             (617) 449-6890
                                             cmarkham@jonesday.com

                                             Christopher Lovrien*
                                             Sarah G. Conway*
                                             JONES DAY
                                             555 South Flower St., Fiftieth Floor
                                             Los Angeles, CA 90071-2452
                                             Telephone: (213) 243-2567
                                             Facsimile: (213) 243-2539
                                             Email: cjlovrien@jonesday.com
                                             Email: sgconway@jonesday.com

                                             * denotes national counsel who will seek pro
                                             hac vice admission

                                             Counsel for Walmart Inc.




{W7024582.1}                              -27-
               Case 1:18-cv-12580 Document 1 Filed 12/14/18 Page 28 of 28



                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 14, 2018, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, and served same, via e-mail and US mail,

postage prepaid, upon counsel of record addressed as follows:

           Robert J. Bonsignore
           Lisa Sleboda
           Bonsignore Trial Lawyers, PLLC
           3771 Meadowcrest Drive
           Las Vegas, NV 89121

           Paul J. Napoli
           Hunter J. Shkolnik
           Joseph L. Ciaccio
           Salvatore C. Badala
           Shayna E. Sacks
           Napoli Shkolnik, PLLC
           400 Broadhollow Road – Suite 350
           Melville, NY 11747




                                                              /s/ Mark B. Rosen
                                                              Mark B. Rosen (BBO # 669619)




{W7024582.1}                                     -28-
